UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-33610 REX ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8814402 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 366 Walker Drive State College, Pennsylvania 16801 (Address of principal executive offices) (Zip Code) (814) 278-7267 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Check One: LargeAcceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox 55,737,213 common shares were outstanding on November 6, 2015. REX ENERGY CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD SEPTEMBER 30, 2015 INDEX PAGE CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements 4 Consolidated Balance SheetsAs of September 30, 2015 (Unaudited) and December31, 2014 4 Consolidated Statements of Operations (Unaudited) for the three and nine-month periods ended September 30, 2015 and September 30, 2014 5 Consolidated Statement of Changes in Noncontrolling Interests and Stockholders’ Equity (Unaudited) for the nine-month period ended September 30, 2015 6 Consolidated Statements of Cash Flows (Unaudited) for the nine-month periods ended September 30, 2015 and September 30, 2014 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 35 Item 3. Quantitative and Qualitative Disclosure About Market Risk 49 Item4. Controls and Procedures 50 PART II. OTHER INFORMATION 52 Item 1. Legal Proceedings 52 Item1A. Risk Factors 52 Item 6. Exhibits 52 SIGNATURES 53 EXHIBIT INDEX 54 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of sections 27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical facts included in this report, including, but not limited to, statements regarding our future financial position, business strategy, budgets, projected costs, savings and plans and objectives of management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” or the negative thereof or similar terminology. These forward-looking statements are subject to numerous assumptions, risks and uncertainties. Factors which may cause our actual results, performance or achievements to be materially different from those expressed or implied by us in forward-looking statements include, among others, the following: ● economic conditions in the United States and globally; ● domestic and global supply and demand for oil and natural gas; ● volatility in oil, natural gas and natural gas liquid (“NGL”) pricing; ● conditions in the domestic and global capital and credit markets and their effect on us; ● the adequacy and availability of capital resources, credit and liquidity, including, but not limited to, access to additional borrowing capacity; ● new or changing government regulations, including those relating to environmental matters, permitting or other aspects of our operations; ● the willingness and ability of the Organization of Petroleum Exporting Countries (“OPEC”) to set and maintain oil price and production controls; ● the geologic quality of our properties with regard to, among other things, the existence of hydrocarbons in economic quantities; ● uncertainties inherent in the estimates of our oil, NGL and natural gas reserves; ● our ability to increase oil and natural gas production and income through exploration and development; ● drilling and operating risks; ● the success of our drilling techniques in both conventional and unconventional reservoirs; ● the success of the secondary and tertiary recovery methods we utilize or plan to employ in the future; ● the number of potential well locations to be drilled, the cost to drill them, and the time frame within which they will be drilled; ● the ability of contractors to timely and adequately perform their drilling, construction, well stimulation, completion and production services; ● the availability of equipment, such as drilling rigs and infrastructure, such as transportation, pipelines, processing and midstream services; ● the effects of adverse weather or other natural disasters on our operations; ● competition in the oil and gas industry in general, and specifically in our areas of operations; ● changes in our drilling plans and related budgets; ● the success of prospect development and property acquisitions; ● the success of our business and financial strategies, and hedging strategies; ● uncertainties related to the legal and regulatory environment for our industry and our own legal proceedings and their outcome; and ● other factors discussed under “Risk Factors” in this Quarterly Report on Form 10-Q and Under “Risk Factors” in Item1A of our Annual Report on Form 10-K for the year ended December31, 2014, filed with the Securities and Exchange Commission. Because these statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. You are cautioned not to place undue reliance on forward looking-statements, which speak only as of the date of this report. Unless otherwise required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. All forward-looking statements attributable to us are expressly qualified in their entirety by these cautionary statements. 3 Item1. Financial Statements. REX ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS ($ in Thousands, Except Share and per Share Data) September 30, 2015 (unaudited) December31,2014 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Taxes Receivable 19 Short-Term Derivative Instruments Inventory, Prepaid Expenses and Other Assets Held for Sale — Total Current Assets Property and Equipment (Successful Efforts Method) Evaluated Oil and Gas Properties Unevaluated Oil and Gas Properties Other Property and Equipment Wells and Facilities in Progress Pipelines Total Property and Equipment Less: Accumulated Depreciation, Depletion and Amortization ) ) Net Property and Equipment Deferred Financing Costs and Other Assets – Net Equity Method Investments — Long-Term Derivative Instruments Long-Term Deferred Tax Asset Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts Payable $ $ Current Maturities of Long-Term Debt Accrued Liabilities Short-Term Derivative Instruments Current Deferred Tax Liability Liabilities Related to Assets Held for Sale — Total Current Liabilities Long-Term Derivative Instruments Senior Secured Line of Credit and Long-Term Debt 8.875% Senior Notes Due 2020 6.25% Senior Notes Due 2022 Premium on Senior Notes, Net Other Deposits and Liabilities Future Abandonment Cost Total Liabilities $ $ Commitments and Contingencies (See Note 12) Stockholders’ Equity Preferred Stock, $.001 par value per share, 100,000 shares authorized and 16,100 issued and outstanding on September 30, 2015 and on December 31, 2014 $ 1 $ 1 Common Stock, $.001 par value per share, 100,000,000 shares authorized and 54,975,151 shares issued and outstanding on September 30, 2015 and 54,174,763 shares issued and outstanding on December31, 2014 54 54 Additional Paid-In Capital Accumulated Deficit ) ) Rex Energy Stockholders’ Equity Noncontrolling Interests — Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the unaudited consolidated financial statements 4 REX ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, $ in Thousands, Except per Share Data) For the Three Months Ended September 30, For the Nine Months Ended September 30, OPERATING REVENUE Oil, Natural Gas and NGL Sales $ Other Revenue 8 18 30 92 TOTAL OPERATING REVENUE OPERATING EXPENSES Production and Lease Operating Expense General and Administrative Expense (Gain) Loss on Disposal of Asset ) ) Impairment Expense — 41 Exploration Expense Depreciation, Depletion, Amortization and Accretion Other Operating Expense (Income) ) 3 TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) OTHER EXPENSE Interest Expense ) Gain on Derivatives, Net Other Income 20 3 20 Loss on Equity Method Investments — ) ) ) TOTAL OTHER INCOME (EXPENSE) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) ) Income Tax (Expense) Benefit ) ) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) Income From Discontinued Operations, Net of Income Taxes NET INCOME (LOSS) ) ) Net Income (Loss) Attributable to Noncontrolling Interests (1 ) NET INCOME (LOSS) ATTRIBUTABLE TO REX ENERGY $ ) $ $ ) $ Preferred Stock Dividends — — NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ Earnings per common share: Basic – Net Income (Loss) From Continuing Operations Attributable to Rex Energy Common Shareholders $ ) $ $ ) $ Basic – Net Income From Discontinued Operations Attributable to Rex Energy Common Shareholders Basic – Net Income (Loss) Attributable to Rex Energy Common Shareholders $ ) $ $ ) $ Basic – Weighted Average Shares of Common Stock Outstanding Diluted – Net Income (Loss) From Continuing Operations Attributable to Rex Energy Common Shareholders $ ) $ $ ) $ Diluted – Net Income From Discontinued Operations Attributable to Rex Energy Common Shareholders Diluted – Net Income (Loss) Attributable to Rex Energy Common Shareholders $ ) $ $ ) $ Diluted – Weighted Average Shares of Common Stock Outstanding See accompanying notes to the unaudited consolidated financial statements 5 REX ENERGY CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN NONCONTROLLING INTERESTS AND STOCKHOLDERS’ EQUITY FOR THE NINE-MONTHS ENDED SEPTEMBER 30, 2015 (Unaudited, in Thousands) Common Stock Preferred Stock Shares Par Value Shares Par Value Additional Paid-In Capital Accumulated Deficit Rex Energy Stockholders' Equity Noncontrolling Interests Total Stockholders’ Equity BALANCE December31, 2014 $ 54 16 $ 1 $ $ ) $ $ $ Non-Cash Compensation — Issuance of Restricted Stock, Net of Forfeitures — Dividends Declared on Preferred Stock ($150.00 per preferred share) — ) ) — ) Capital Distributions — ) ) Sale of Consolidated Subsidiary — ) — ) ) ) Net Income (Loss) — ) ) ) BALANCE September 30, 2015 $ 54 16 $ 1 $ $ ) $ $ - $ See accompanying notes to the unaudited consolidated financial statements 6 REX ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, $ in Thousands) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ ) $ Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by Operating Activities Loss from Equity Method Investments Non-cash Expenses Depreciation, Depletion, Amortization and Accretion Gain on Derivatives ) ) Cash Settlements of Derivatives ) Dry Hole Expense Deferred Income Tax Expense — Impairment Expense 41 (Gain) Loss on Sale of Assets ) Gain on Sale of Water Solutions ) — Changes in operating assets and liabilities Accounts Receivable ) Inventory, Prepaid Expenses and Other Assets ) Accounts Payable and Accrued Liabilities ) Other Assets and Liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Joint Venture Acreage Management 54 Proceeds from the Sale of Oil and Gas Properties, Prospects and Other Assets Proceeds from Joint Venture — Acquisitions of Undeveloped Acreage ) ) Capital Expenditures for Development of Oil& Gas Properties and Equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayments of Long-Term Debt and Line of Credit ) ) Proceeds from Long-Term Debt and Line of Credit Repayments of Loans and Other Notes Payable ) ) Proceeds from Senior Notes, Net of Discounts and Premiums — Debt Issuance Costs ) ) Proceeds from the Issuance of Preferred Stock, Net — Dividends Paid on Preferred Stock ) — Proceeds from the Exercise of Stock Options — Distributions by the Partners of Consolidated Joint Ventures ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH – BEGINNING CASH – ENDING $ $ CASH AND CASH EQUIVALENTS ATTRIBUTABLE TO CONTINUING OPERATIONS $ $ CASH AND CASH EQUIVALENTS ATTRIBUTABLE TO ASSETS HELD FOR SALE $ — $ SUPPLEMENTAL DISCLOSURES Interest Paid, net of capitalized interest Cash Paid for Income Taxes ) ) NON-CASH ACTIVITIES Increase (Decrease) in Accrued Liabilities for Capital Expenditures ) See accompanying notes to the unaudited consolidated financial statements 7 REX ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION Rex Energy Corporation, together with our subsidiaries (the “Company”), is an independent oil, natural gas liquid (“NGL”) and natural gas company with operations currently focused in the Appalachian Basin and Illinois Basin. In the Appalachian Basin, we are focused on our Marcellus Shale, Utica Shale and Upper Devonian (“Burkett”) Shale drilling and exploration activities. In the Illinois Basin, we are focused on developmental oil drilling and the implementation of enhanced oil recovery on our properties. We pursue a balanced growth strategy of exploiting our sizable inventory of high potential exploration drilling prospects while actively seeking to acquire complementary oil and natural gas properties. The accompanying Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and include the accounts of all of our wholly owned subsidiaries. All material intercompany balances and transactions have been eliminated. Unless otherwise indicated, all references to “Rex Energy Corporation,” “our,” “we,” “us” and similar terms refer to Rex Energy Corporation and its subsidiaries together. In preparing the accompanying financial statements, management has made certain estimates and assumptions that affect reported amounts in the financial statements and disclosures of contingencies. The interim Consolidated Financial Statements of the Company are unaudited and contain all adjustments (consisting primarily of normal recurring accruals) necessary for a fair statement of the results for the interim periods presented. Actual results may differ from those estimates and results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in prices for crude oil, NGLs and natural gas, future impact of financial derivative instruments, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market consumption, interruption in production, our ability to obtain additional capital, and the success of oil, NGL and natural gas recovery techniques. Certain amounts and disclosures have been condensed or omitted from these Consolidated Financial Statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Therefore, these interim financial statements should be read in conjunction with the audited Consolidated Financial Statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2014. Discontinued Operations Unless otherwise noted, all disclosures and tables reflect the results of continuing operations and exclude any assets, liabilities or results from our discontinued operations. For additional information see Note 3, Discontinued Operations/Assets Held for Sale, to our Consolidated Financial Statements. During December 2014, our board of directors approved and committed to a plan to sell Water Solutions Holdings, LLC and its related subsidiaries (“Water Solutions”), of which we owned a 60% interest. The sale of Water Solutions closed in July 2015. As a result, the assets and liabilities of Water Solutions were classified as held for sale in the accompanying Consolidated Balance Sheets as of December 31, 2014, and the results of operations have been classified as discontinued operations in the accompanying Consolidated Statements of Operations for the three and nine-month periods ended September 30, 2015 and 2014. 2. FUTURE ABANDONMENT COST Future abandonment costs are recognized as obligations associated with the retirement of tangible long-lived assets that result from the acquisition and development of the asset. We recognize the fair value of a liability for a retirement obligation in the period in which the liability is incurred. For natural gas and oil properties, this is the period in which the natural gas or oil well is acquired or drilled. The future abandonment cost is capitalized as part of the carrying amount of our natural gas and oil properties at its discounted fair value. The liability is then accreted each period until the liability is settled or the natural gas or oil well is sold, at which time the liability is reversed. If the fair value of a recorded future abandonment cost changes, a revision is recorded to both the asset retirement obligation and the asset retirement cost. 8 Accretion expense totaled $1.1 million and $3.1 million for the three and nine months ended September 30, 2015, respectively, and $1.3 million and $2.9 million for the three and nine months ended September 30, 2014, respectively. These amounts are recorded as depreciation, depletion, amortization and accretion (“DD&A”) expense on our Consolidated Statements of Operations. We account for future abandonment costs that relate to wells that are drilled jointly based on our working interest in those wells. ($ in Thousands) September 30, 2015 Beginning Balance at January 1, 2015 $ Future Abandonment Obligation Incurred Future Abandonment Obligation Settled ) Future Abandonment Obligation Cancelled or Sold ) Future Abandonment Obligation Revision of Estimated Obligation Future Abandonment Obligation Accretion Expense Total Future Abandonment Cost1 $ 1 Includes approximately $1.7 million of short-term future abandonment costs, which are classified as Accrued Liabilities on our Consolidated Balance Sheet. 3. DISCONTINUED OPERATIONS/ASSETS HELD FOR SALE In December 2014, our board of directors approved a formal plan to sell Water Solutions, of which we own a 60% interest. In June 2015, we entered into a purchase and sale agreement with American Water Works Company, Inc. (“American Water”) pursuant to which American Water acquired Water Solutions for consideration of approximately $130.0 million, inclusive of cash and debt and subject to other customary adjustments. The sale closed in July 2015, and we received approximately $66.1 million in net proceeds, resulting in a gain of approximately $57.0 million. The transaction is recorded as Discontinued Operations. Any post-closing adjustments are expected to be settled during the fourth quarter of 2015. Water Solutions operates and manages water sourcing, water transfer, equipment rental, trucking and water disposal services, primarily in the Appalachian Basin.
